DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I drawn to claims 1-24 in the reply filed on November 21st, 2022 is acknowledged.
Claims 25-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 21st, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the ring" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes examiner is assuming claim 21 is intended to be dependent on claim 20.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 & 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20100274359 (Brunnarius).
Regarding Claim 1, Brunnarius discloses a surgical implant device comprising: a body (Figure 1, body – 4 or 14; Paragraph 0049) comprising a porous material forming at least a portion of the body (Paragraph 0049), wherein the porous material is configured to promote bone ingrowth (Paragraph 0049) and is porous to a fluid (Paragraph 0008); and one or more fluid channels formed in the body (Fig. 1, arms – 6 or 16; Paragraph 0008), wherein the one or more channels define a fluidic path that exits into the porous material (Figure 5).
Regarding Claim 2, Brunnarius discloses the surgical implant device of claim 1, wherein the surgical implant device comprises a baseplate associated with an orthopedic surgical implant (Paragraph 0006).
Regarding Claim 3, Brunnarius discloses the surgical implant device of claim 2, wherein the baseplate is associated with a glenoid implant, the surgical implant device further comprising: a glenoid plate or a glenoid sphere configured to be attached to the baseplate (Paragraph 0008).
Regarding Claim 13, Brunnarius discloses the surgical implant device of claim 1, wherein the surgical implant device includes a plurality of holes for receiving screws to attach the surgical implant device to bone of a patient, wherein the porous material is arranged to contact the bone and to promote the bone ingrowth when the surgical implant device is attached to the bone (Fig. 4, screw – 5; Paragraph 0036).
Regarding Claim 14, Brunnarius discloses the surgical implant device of claim 1, wherein the surgical implant device includes: a top surface configured to receive a glenoid plate or a glenoid sphere (Figs. 1-4, base – 21; Paragraph 0023); and a bottom surface configured to interact with bone of a patent and promote bone ingrowth, wherein the porous material is exposed on the bottom surface (Fig. 1, body – 4 or 14; Paragraph 0049).
Regarding Claim 15, Brunnarius discloses the surgical implant device of claim 14, further comprising a fixation pin (Fig. 3, screw – 5; Paragraph 0026), wherein the fixation pin extends from the bottom surface (Fig. 3, first end – 41; Paragraph 0026).

Claims 1, 4-12, 17, & 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20130211539 (McDaniel).
Regarding Claim 1, McDaniel discloses a surgical implant device comprising: a body (Fig. 7, implant – 10; Paragraph 0027) comprising a porous material forming at least a portion of the body (Fig. 3, arms/fins – 18; Paragraph 0023), wherein the porous material is configured to promote bone ingrowth and is porous to a fluid (Paragraph 0024); and one or more fluid channels formed in the body (Fig. 4, channel – 34; Paragraph 0025), wherein the one or more channels define a fluidic path that exits into the porous material (Fig. 4, internal chamber – 20; Paragraph 0025).
Regarding Claim 4, McDaniel discloses the surgical implant device of claim 1, wherein the body further comprises a solid material that is non-porous, wherein at least a portion of the one or more fluid channels pass through the solid material (Paragraph 0023).
Regarding Claim 5, McDaniel discloses the surgical implant device of claim 1, wherein the body is formed of titanium (Paragraph 0021).
Regarding Claim 6, McDaniel discloses the surgical implant device of claim 1, wherein the one or more fluid channels include one or more inlets configured to receive the fluid that flushes through the one or more fluid channels and into the porous material (Fig. 3, channels – 24; Paragraph 0023).
Regarding Claim 7, McDaniel discloses the surgical implant device of claim 6, wherein the one or more fluid channels include a one or more outlets arranged to deliver the fluid from the one or more fluid channels and into the porous material (Fig. 3, channels – 24; Paragraph 0023).
Regarding Claim 8, McDaniel discloses the surgical implant device of claim 1, wherein the fluid channels define an inlet for receiving fluid, and a plurality of outlets arranged to deliver the fluid and into the porous material at different locations (Fig. 3, channels – 24; Paragraph 0023).
Regarding Claim 9, McDaniel discloses the surgical implant device of claim 1, wherein the one or more fluid channels define a ring-shaped channel through the body (Fig. 3, internal chamber – 20; Paragraph 0023).
Regarding Claim 10, McDaniel discloses the surgical implant device of claim 1, wherein the one or more fluid channels define an inlet to the ring-shaped channel and a plurality of outlets from the ring-shaped channel arranged to deliver the fluid into the porous material at different locations (Fig. 3, channels – 24; Paragraph 0023).
Regarding Claim 11, McDaniel discloses the surgical implant device of claim 10, wherein some of the outlets are aligned below the ring-shaped channel and some of the outlets are offset from the ring-shaped channel and within an interior of the ring-shaped channel (Fig. 3, channels – 24; Paragraph 0023).
Regarding Claim 12, McDaniel discloses the surgical implant device of claim 1, wherein the fluid channels include a plurality of inlets for receiving a fluid and a plurality of outlets for delivering the fluid into the porous material (Fig. 3, channels – 24; Paragraph 0023).
Regarding Claim 17, McDaniel discloses the surgical implant device of claim 1, wherein the surgical implant device is formed by a 3D printing process (Paragraph 0023).
Regarding Claim 24, McDaniel disclose the surgical implant device of claim 1, wherein the one or more fluid channels include one or more inlets for passing fluid through the top surface and into the one or more fluid channels, and a plurality of outlets arranged to deliver fluid from the fluid channels and into the porous material wherein the plurality of outlets have at least some different sizes to control fluid pressure out of the outlets (Fig. 3, channels – 24; Paragraph 0023).

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20190167433 (Allen).
Regarding Claim 1, Allen discloses a surgical implant device comprising: a body comprising a porous material forming at least a portion of the body, wherein the porous material is configured to promote bone ingrowth and is porous to a fluid; and one or more fluid channels formed in the body , wherein the one or more channels define a fluidic path that exits into the porous material (Fig. 11, porous body wall – 286; Paragraph 0050).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 & 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100274359 (Brunnarius) in view of US 20180071104 (Kovacs).
Regarding Claim 16, Brunnarius discloses the surgical implant with a fixation pin of claim 15. However, Brunnarius fails to disclose that said fixation pin includes at least some of the porous material.
Kovacs teaches, in a field related to glenoid implants, claims that a surface can be coated with a porous material, making it partially composed of a porous material (Kovacs; Paragraph 0058).
Thus, it would have been obvious to one skilled in the art before the effective file date of the claimed invention to modify Brunnarius in view of Kovacs in order to have the fixation pin partially composed of a porous material. The benefit of this modification would be that a porous material coating the fixation pin allows for better bone ingrowth.
Regarding Claim 20, Brunnarius discloses the surgical implant of claim 1. However, Brunnarius fails to discloses that said one or more fluid channels define a ring that is a fixed distance from a top surface of the surgical implant.
Kovacs teaches, in a field related to glenoid implants, claims that a plurality of teeth may extend from the body in a ring to allow fluid flow (Kovacs; Fig. 5, teeth – 50; Paragraph 0065).
Thus, it would have been obvious to one skilled in the art before the effective file date of the claimed invention to modify Brunnarius in view of Kovacs such that the one or more fluid channels define a ring that is at a fixed distance from the top surface of the surgical implant. The benefit of this modification would be that it would make additive manufacturing easier, and make it easier for surgeons to know exactly where fluid should be used.
Regarding Claim 21, Brunnarius (as modified) discloses the surgical implant device of claim 1, wherein the ring is formed in the porous material (Brunnarius; Paragraph 0049).
Brunnarius is modified according to Claim 20 as the wording would point towards Claim 21 being dependent on Claim 20. It is noted by the examiner that if this is not the case there is clear evidence that allows for a similar 103 rejection found in Kovacs.
Regarding Claim 22, Brunnarius discloses the surgical implant of claim 1, wherein the bottom surface conforms to patient-specific anatomy (Fig. 4). However, Brunnarius fails to discloses that said one or more fluid channels define a ring that is a fixed distance from a bottom surface of the surgical implant.
Kovacs teaches, in a field related to glenoid implants, claims that a plurality of teeth may extend from the body in a ring to allow fluid flow (Kovacs; Fig. 5, teeth – 50; Paragraph 0065).
Thus, it would have been obvious to one skilled in the art before the effective file date of the claimed invention to modify Brunnarius in view of Kovacs such that the one or more fluid channels define a ring that is a fixed distance from the bottom surface of the surgical implant. The benefit of this modification would be that it would make additive manufacturing easier, and make it easier for surgeons to know exactly where fluid should be used.

Claims 18 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190167433 (Allen).
Regarding Claim 18, Allen discloses the surgical implant device of claim 1, wherein the one or more fluid channels define a diameter of greater than 0.7 millimeters to promote fluid delivery into the porous material (Fig. 1, additional openings – 83; Paragraph 0036).
While Allen does not disclose the exact diameter of the openings, it would be obvious to one skilled in the art that an opening of at least 0.7 millimeters is required for fluid delivery.
Regarding Claim 19, Allen discloses the surgical implant device of claim 18, wherein the diameter of the one or more fluid channels is less than or equal to one millimeter to promote structural integrity of the surgical implant device (Fig. 1, 51 – pores; Paragraph 0035).
While Allen does not disclose the exact diameter of the openings, it would be obvious to one skilled in the art that an opening of at most 1 millimeter would be needed to promote structural integrity without compromising fluid delivery.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over US 20130211539 (McDaniel), in view of 20100274359 (Brunnarius).
Regarding Claim 23, McDaniel discloses the surgical implant device of claim 1 with a body comprising a solider material that is non-porous, and a bottom surface configured to interact with bone of a patient and promote bone ingrowth, wherein at least some of the porous material is exposed on the bottom surface, and wherein there is one or more fluid channels included inlets for passing fluid through the top surface into the porous material. However, McDaniel fails to disclose that said surgical implant is a glenoid plate or sphere.
Brunnarius, in a field related to surgical implants, claims that a surgical implant can be porous, have fluid channels, and be a glenoid implant (Paragraph 0008).
Thus, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify McDaniel in view of Brunnarius in order to have the implant to be used as a glenoid implant with a plate or sphere configuration. The benefit of this modification is that with the changes that allow it to be porous will allow for secondary attachment after implantation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10722374 (Hodorek), a convertible glenoid implant. US 20050203630 (Pope), a prosthetic knee joint.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM GARRY ROARK whose telephone number is (571)272-8051. The examiner can normally be reached 9:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM GARRY ROARK/               Examiner, Art Unit 3774                                                                                                                                                                                         
/KERI J NELSON/               Primary Examiner, Art Unit 3786